EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 167 to Registration Statement No. 02-90946 on Form N-1A of our reports dated as indicated on the attached Schedule A, relating to the financial statements and financial highlights of Eaton Vance Tax-Managed Equity Asset Allocation Fund and Eaton Vance Tax-Managed Mid-Cap Core Fund, certain of the Funds constituting Eaton Vance Mutual Funds Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Mutual Funds Trust, for the year ended October 31, 2010, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts May 2, 2011 SCHEDULE A Report Date Funds December 17, 2010 Eaton Vance Tax-Managed Mid-Cap Core Fund December 22, 2010 Eaton Vance Tax-Managed Equity Asset Allocation Fund
